Chief Justice Nelson J. McCabe, presiding.
The six individuals named above have successfully completed the Navajo Nation Bar examination, and on Navajo Justice Day 1983 they took their oaths of office. Therefore this original action for special authority to practice law pending their admission to the bar should be dismissed for mootness.
These individuals, who were hired by the Department of Justice to work as members of its staff, are to be commended for their concern that they not be guilty of contempt of this court by engaging in the unauthorized practice of law, and so that they will have a record which is clear and without doubt, they are deemed to have been admitted to practice, nunc pro tunc, from the date of their employment by the Navajo Nation.